internal_revenue_service number release date index number ------------------------------- ------------------------------------------------ -------------------------------- in re ------------------------- ----------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 plr-108145-09 date july legend legend taxpayer trust trust policy policy partnership partnership partnership partnership corporation corporation insurance_company sister state year year a b c dear ----- -------- -------------------------------------------- ---------------------------------------------- --------------------------------------------------- ----------------------------------------------------------------------------- ------------------- ----------------------------------------------------------------------------- ------------------------------- ---------------- ---------------------------------- --------------------------------- ------------------------------------ ---------------------------------- ---------------- ---------------------------------------------- ------------------------------------ -------- ------- ------- -- ---- ---- this responds to your date letter and other correspondence requesting a ruling under sec_2042 and sec_2035 of the internal_revenue_code with respect to a series of proposed transactions involving life_insurance held in partnerships and trusts plr-108145-09 the facts submitted are as follows partnership is a state limited_partnership corporation which is wholly owned by taxpayer owns a a general_partnership interest in partnership corporation which is wholly owned by trust owns a b limited_partnership_interest in partnership taxpayer owns the remaining c limited_partnership_interest in partnership corporation also owns limited_partnership interests in partnership sec_2 and the general partners of partnership sec_2 and are separate limited_liability companies or corporations each of which is solely owned by taxpayer or taxpayer’s parents partnership owns policy a whole_life_insurance policy on the life of taxpayer the beneficiaries of policy are partnerships it is represented that partnership as the owner of policy intends to designate taxpayer’s children as the beneficiaries of policy partnership owns no other assets it is represented that taxpayer has contributed funds to partnership to pay premiums on policy trust was formed by taxpayer’s parents in year taxpayer and taxpayer’s sister sister are the co-trustees of trust trust provides in relevant part that taxpayer is the sole current beneficiary the trustees have a discretionary power to distribute income to taxpayer while taxpayer is living upon taxpayer’s death the assets of trust pass to a_trust for the benefit of taxpayer’s descendants taxpayer has no power_of_appointment to change the disposition of trust trust was formed by taxpayer in year the beneficiaries of trust are taxpayer’s wife and children trust provides that the trustee has discretionary authority to distribute income and principal to a beneficiary in such amounts as the trustee considers appropriate to provide for the beneficiary’s education support maintenance and health after taking into account the beneficiary’s other income or resources trust is the owner and beneficiary of policy a whole_life_insurance policy on the life of taxpayer taxpayer has made gifts to trust to fund the premiums of policy taxpayer proposes to undertake the following series of transactions a partnership will remove itself and partnership sec_2 and as the beneficiaries of policy and designate taxpayer’s children as the beneficiaries plr-108145-09 b corporation corporation and taxpayer will make capital contributions to partnership in an amount sufficient to allow partnership to make distributions to taxpayer in an amount equal to taxpayer’s contributions to partnership used to make premium payments c trust will purchase taxpayer’s limited_partnership_interest in partnership d trust will purchase taxpayer’s shares in corporation e corporation will distribute the partnership limited_partnership_interest that it owns to trust f trust will contribute policy to partnership in exchange for a limited_partnership_interest in partnership g trust will contribute cash to partnership in an amount projected to fully pay the premiums on policy and policy for the remainder of taxpayer’s life h taxpayer will release to sister any power to make any significant decisions with regard to policy taxpayer represents that after this release taxpayer will not have the power to change the beneficiary of policy surrender or cancel the policy assign the policy revoke an assignment of the policy pledge the policy for a loan or to obtain from the insurer a loan against the surrender_value of the policy only the principal of partnership 1’s cash assets will be used to pay the premiums on policie sec_1 and the amount of assets necessary to pay such premiums will be based on projections provided by insurance_company in the event that the projections are incorrect such that the amount of assets set_aside is insufficient to pay the premiums on policie sec_1 and the trustees of trust will contribute additional assets to partnership to be set_aside for payment of the premiums i upon receipt of a favorable private_letter_ruling partnership will designate itself as the sole beneficiary of policy following the proposed transactions trust and trust will own of partnership the two policies will be owned by partnership the beneficiaries of each policy will be partnership you have requested the following rulings the proceeds of policy and policy received by partnership upon taxpayer’s death will not be includible in taxpayer’s gross_estate under sec_2042 plr-108145-09 the proceeds of policy and policy received by partnership upon taxpayer’s death will not be includible in taxpayer’s gross_estate under sec_2035 law and analysis ruling sec_2042 of the internal_revenue_code provides that the value of a decedent's gross_estate shall include the proceeds of all life_insurance policies on the decedent's life receivable by beneficiaries other than the executor of the decedent's_estate to the extent that the decedent possessed at his death any incidents_of_ownership exercisable either alone or in conjunction with any other person an incident_of_ownership includes a reversionary_interest arising by the express terms of the policy or other instrument or by operation of law only if the value of such reversionary_interest exceed sec_5 of the value of the policy immediately before the death of the decedent sec_20_2042-1 of the estate_tax regulations provides that the term incidents_of_ownership is not limited in its meaning to ownership of a policy in the technical legal sense generally speaking the term has reference to the right of the insured or his estate to the economic benefits of the policy thus it includes the power to change the beneficiary to surrender or cancel the policy to assign the policy to revoke an assignment to pledge the policy for a loan or to obtain from the insurer a loan against the surrender_value of the policy sec_20_2042-1 provides that a decedent is considered to have an incident_of_ownership in an insurance_policy on his life held in trust if under the terms of the policy the decedent either alone or in conjunction with another person or persons has the power as trustee or otherwise to change the beneficial_ownership of the policy or its proceeds or the time or manner of enjoyment thereof even though the decedent has no beneficial_interest in the trust sec_20_2042-1 provides that in the case of economic benefits of a life_insurance_policy on the decedent's life that are reserved to a corporation of which the decedent is the sole or controlling shareholder the corporation's incidents_of_ownership will not be attributed to the decedent through stock ownership to the extent the proceeds of the policy are payable to the corporation however if any part of the proceeds of the policy are not payable to or for the benefit of the corporation and thus are not taken into account in valuing the decedent's stock holdings in the corporation for purposes of sec_2031 any incidents_of_ownership held by the corporation as to that part of the proceeds will be attributed to the decedent through the stock ownership where the decedent is the sole or controlling shareholder plr-108145-09 in revrul_84_179 1984_2_cb_195 the decedent purchased an insurance_policy on his life and transferred all incidents_of_ownership to his spouse his spouse designated their adult child as the policy beneficiary subsequently the spouse died and her will established a residuary_trust for the benefit of the child the decedent was designated the trustee of this trust the insurance_policy on the decedent's life which was part of the residuary_estate passed to the testamentary_trust as trustee the decedent had broad discretionary powers in the management of the trust property and the power to distribute or accumulate income under the terms of the policy the owner could elect to have the proceeds made payable according to various plans use the loan value to pay the premiums borrow on the policy assign or pledge the policy and elect to receive annual dividends the will precluded the decedent from exercising these powers for the decedent's own benefit the decedent paid the premiums on the policy out of other trust property and was still serving as trustee when he died the ruling concludes based on the legislative_history underlying sec_2042 that the section generally applies to include life_insurance in situations that parallel the inclusion of property under those sections generally involve the transfer of property where rights or powers are retained incident to the transfer under the facts in revrul_84_179 the decedent transferred the policy to his wife and subsequently in an unrelated transaction reacquired incidents_of_ownership over the policy in a fiduciary capacity the ruling holds that under these circumstances the decedent will not be considered to possess incidents_of_ownership in the policy for purposes of sec_2042 provided the decedent did not furnish consideration for maintaining the policy and could not exercise the powers for the decedent's personal benefit the ruling further provides that the result would be the same if the decedent acting as trustee purchased a policy as a_trust asset the ruling states however that if the decedent's powers over the policy could have been exercised for the decedent's benefit they would constitute incidents_of_ownership in the policy without regard to how those powers were acquired and without consideration of whether or not the decedent was the source of the funds used to pay the premiums see 427_f2d_80 6th cir in 25_tc_153 acq in result 1959_1_cb_4 aff'd on another issue 244_f2d_436 4th cir cert_denied 355_us_827 78_sct_36 2_led_40 a partnership in which the decedent was a general_partner owned insurance policies on the decedent partner's life at his death the partnership paid the premiums on all of the policies and the insurance proceeds were payable to the partnership the court found that the partnership purchased the policies in the ordinary course of business and held that the decedent in his individual capacity had no incidents_of_ownership in the policies and therefore the policies were not includible in the decedent's gross_estate under the predecessor to sec_2042 revrul_83_147 1983_2_cb_158 considers whether incidents_of_ownership in plr-108145-09 an insurance_policy owned by a general_partnership would be attributed to the insured general_partner in the revenue_ruling a general_partnership obtained a whole_life_insurance policy on the life of one of its partners the partnership made the premium payments in partial satisfaction of the insured partner's_distributive_share of partnership income and the insured partner's child was designated as the beneficiary of the policy when the partner died the face_amount of the policy was paid to the child the revenue_ruling distinguished estate of knipp supra on the basis that in knipp the insurance proceeds were paid to the partnership and inclusion of the proceeds in the gross_estate under sec_2042 would have resulted in unwarranted double_taxation of a substantial portion of the proceeds were included in the value of decedent's partnership_interest in contrast in the revenue_ruling the proceeds are payable to a third party for a purpose unrelated to the general_partnership business and thus would not be included in the value of the partnership_interest included in the gross_estate accordingly the ruling concludes that under these circumstances the incidents_of_ownership are treated as held by the insured general_partner in conjunction with the other partners the ruling further states that the service did not agree with any implication that incidents_of_ownership should not be attributed to an insured partner when the proceeds are payable other than to or for the benefit of the partnership in this case after the transactions taxpayer will release to sister any power to make any significant decisions with regard to policy taxpayer will not have the power to change the beneficiary of policy surrender or cancel the policy assign the policy revoke an assignment of the policy pledge the policy for a loan or to obtain from the insurer a loan against the surrender_value of the policy partnership will pay all the premiums on policie sec_1 and accordingly based solely on the facts submitted and representations made assuming the proposed transactions are carried out as represented it is concluded that the proceeds of policy and policy received by partnership upon taxpayer’s death will not be included in taxpayer’s gross_estate under sec_2042 ruling sec_2035 provides that if the decedent transferred an interest in property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent's death and the value of the property or interest therein would have been included in the gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if the interest or power had been retained by the decedent on the date of death then the value of the gross_estate includes the value of any property or interest therein that would have been so included sec_2035 provides that sec_2035 shall not apply to any bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth plr-108145-09 in this case before and after the transactions taxpayer will not possess any incidents_of_ownership accordingly based solely on the facts submitted and representations made we conclude that the proceeds of policy and policy will not be includible under sec_2035 if taxpayer dies within three years of releasing his powers over policy the above conclusions assume that taxpayer’s powers are not reinstated in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied concerning the income_tax treatment of the proposed transactions under sec_101 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of provides that it may not be used or cited as precedent sincerely _________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
